   4:21-cv-03051-RGK-PRSE Doc # 9 Filed: 08/17/21 Page 1 of 1 - Page ID # 43




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KAYLA P. REED,

                     Plaintiff,                               4:21CV3051

       vs.
                                                           MEMORANDUM
SARAH JONES, TOBY SMITH, JAMES                              AND ORDER
HAGEN, and ADAM CHARTER,

                     Defendants.


      On July 12, 2021, the court ordered Plaintiff to file an amended complaint within
30 days. (Filing 8.) The court warned Plaintiff that “[f]ailure to file an amended
complaint within the time specified by the court will result in the court dismissing this
case without further notice to Plaintiff.” (Filing 8 at CM/ECF p. 8.) To date, Plaintiff
has not filed an amended complaint or taken any other action in this case.

      IT IS THEREFORE ORDERED:

       1.    This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.

      DATED this 17th day of August, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
